Citation Nr: 1804996	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney failure.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served in the Louisiana Army National Guard.  He had a period of active duty for training (ACDUTRA) from June 1989 to August 1989 and a period of active duty from November 1990 to May 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction has subsequently been transferred to the St. Petersburg, Florida VARO.

The Veteran requested a BVA hearing by videoconference in his February 2014 substantive appeal.  The hearing was scheduled for October 24, 2016, but the Veteran failed to appear.  The Board considers the Veteran's failure to appear as a withdrawal.  Likewise, the Veteran has not filed a motion for a new hearing date.  Under 38 C.F.R. § 20.704(d), if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  Therefore, the Board considers the hearing request withdrawn.  

This case was previously before the Board in August 2015, where the issues on appeal were remanded for the requested live videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The claims file does not contain any medical evidence of a current diagnosed disability or recurrent symptoms of a disability during or shortly prior to the period of the appeal.  However, in a May 1989 physical examination prior to entry on active duty for training, the Veteran was shown as having a positive microscopic urine test.  Although not any form of diagnosis, the Veteran suggests that this indicates the onset of a kidney disorder.  In an October 2016 correspondence, the Veteran's representative reported that the Veteran was treated at Fort Gordon in 1989 for kidney failure, and following service was treated at Eisenhower Army Medical Center.  The file of service treatment records does contain the results of laboratory tests obtain in July 1989 at this Army medical center, but there are no corresponding treatment records to show the reason for the testing, evaluations of the results, and diagnoses and treatment, if any, associated with the testing.  

As a general matter, VA is required to obtain pertinent Federal government records.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski,  2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any service records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, resolving all doubt in the Veteran's favor, a request to recover any available records of care at Fort Gordon and at Eisenhower Army Medical Center in 1989 is necessary to fulfill VA's duty to assist the Veteran.  

Although the RO previously advised the Veteran than medical evidence of a current disability was necessary, the RO should again request that the Veteran provide competent evidence of the claimed disabilities since his December 2010 claim or identify and authorize if necessary the source of VA or private treatment for the claimed disabilities. 

If and only if competent evidence of a current disability is received, then a VA examination and opinion must be provided to determine the onset and etiology of the disorders and whether there is any secondary relationship among them.  

Accordingly, the case is REMANDED for the following action:

1.  Request service treatment records from the appropriate source for medical treatment of the Veteran at Eisenhower Army Medical Center since May 1989.  All attempts to obtain these records should be documented in the file. Any negative replies must be associated with the file.  If such records cannot be obtained, the AOJ should issue a formal finding of unavailability and notify the Veteran of such.

2.  Request that the Veteran provide competent evidence of the claimed disabilities existing since his December 2010 claim or identify and authorize, if necessary, the recovery of VA or private treatment records for the claimed disabilities.  Associate any records received with the electronic claims file. 

3.  After obtaining all outstanding records, and if and only if there is competent evidence of current disability,  schedule the Veteran for a VA examination to determine the nature and etiology of any disability found, and their relationship, if any, to the Veteran's military service.  The entire record must be made available to the examiner for review, and the examiner( must specifically acknowledge receipt and review of these materials in any reports generated.
The examiner is requested to provide the following opinion as to:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed kidney failure had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service.

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed diabetes mellitus had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service.

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's claimed hypertension had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service.

The opinion should reflect consideration of the Veteran's documented medical history and lay testimony.  The examiner is instructed to presume the Veteran is competent in reporting his symptoms including his reports of continuity of back symptomology from discharge until the present.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.

A complete rationale must be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4.  Then readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the appeal to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




